ORDER
FITZPATRICK, District Judge.
The issue before the court in this appeal from the United States Bankruptcy Court for the Middle District of Georgia, Athens Division, is whether, under the Georgia bankruptcy exemption statute, Debtor/Ap-pellee can exempt the entirety of a stereo system valued at $600.00. Upon Debtor’s Motion to Avoid Lien, the bankruptcy judge allowed Debtor to exempt $200.00 of the stereo’s value under O.C.G.A. § 44-13-100(a)(4) as a household furnishing1 and the remaining $400.00 in value under the “catch all” provisions of subsection (a)(6).2 After a careful review of the record, the briefs, and the cited cases in this appeal, the court finds that the bankruptcy judge was correct in his decision. Accordingly, the bankruptcy court’s Memorandum Opinion on Motion to Avoid Lien of October 30, 1987, 132 B.R. 803, is AFFIRMED and hereby adopted and incorporated by reference in this Order.
The court notes that by letter of February 20,1988, counsel for Appellant requested oral argument on the issue involved in this appeal pursuant to Rule 8012 of the Bankruptcy Rules and Paragraph 11 of the court’s Procedures and Policies for Civil Cases. However, after carefully considering the issue presented here and contemplating what oral argument might add to this relatively straightforward question of law, the court finds oral argument unnecessary.
SO ORDERED.

. The parties stipulated that the stereo is a household furnishing.


. Subsection (a)(6) provides:
(a) In lieu of the exemption provided in Code Section 44-13-1, any debtor who is a natural person may exempt, pursuant to this article, for purposes of bankruptcy, the following property:
[[Image here]]
(6) The debtor's aggregate interest, not to exceed $400.00 in value plus any unused amount of the exemption provided under paragraph (1) of this subsection, in any property; ...
O.C.G.A. § 44-13-100(a)(6).